Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment accompanying the Request for Continued Examination filed 13 October 2021 has been entered. Claims 1, 3-12, and 14-17 are pending. Applicant's amendments have overcome each and every objection previously set forth in the Final Office Action mailed 16 July 2021, although the amendments necessitate a new drawing objection as set forth below.
Drawings
The amended Figs. 4 and 10 filed 13 October 2021 are objected to under 35 U.S.C. 132(a) because they introduce new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: Figs. 4 and 10, taken in combination, suggest that the linearly extending cutting edge of the blade as shown in Fig. 10 is located in the position of the phantom rectangular box shown in Fig. 4; however, this exact length and position of the linearly extending cutting edge of the blade was not described in the application as originally filed. While the original disclosure at paragraph 23 states, “it should be understood that the upper edge of cutting portion 24 may also be otherwise formed (e.g., extending linearly downward from medial location 40 toward distal ends 30),” this disclosure in and of itself is insufficient to disclose the exact position and length of the linearly extending cutting edge of the blade being located at the position shown in Fig. 4. Thus, Figs. 4 and 10, considered in combination, shows features of the linearly extending cutting edge, such as its length and exact location, which were not described in the original disclosure. As a result, these figures introduce new matter. Applicant is required to cancel the new matter in the reply to this Office Action. The examiner suggests deleting the phantom rectangular box from Fig. 4 as amended 13 October 2021, while leaving the remainder of Fig. 10 as is in order to overcome this objection. That is, the examiner will not object to Fig. 10 as filed 13 October 2021 so long as the edge of Fig. 10 is not indicated as having some particular length and position as is presently the case due to the inclusion of the phantom rectangular box in Fig. 4.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 at lines 6-7 recites, “each blade member having a single cutting edge with teeth”. This recitation is indefinite. It is unclear what is being modified by “single”, since “single” can be interpreted as modifying either of “cutting edge” and “cutting edge with teeth”. If only “cutting edge” is modified by “single”, then no other cutting edge can be provided even if the other cutting edge does not have teeth. However, if “cutting edge with teeth” is modified by “single”, then a second cutting edge can be provided so long as the second cutting edge does not have teeth. It is unclear which interpretation is intended by the Applicant, and therefore claim 5 is indefinite. 
Claim 5 at line 11 recites, “the distal ends of a respective blade member”. There is insufficient antecedent basis for the limitation “the distal ends” in the claim. This lack of antecedent basis renders to the claim indefinite because it is unclear whether the Applicant intends to implicitly require that each blade member has exactly two distal ends. If a blade member has more than two distal ends (e.g., if the blade member has a T-shape or an L-shape), then it is unclear what particular ‘distal ends’ are referred to by “the distal ends”. The recitation “the distal ends” could refer to any two distal ends, or all of the distal ends.
Claim 11 recites, “wherein the extender of each blade member has a dimension less than a dimension of the respective sawing portion as measured in the cutting direction of the respective blade member”. This recitation is indefinite because it is unclear what dimension is “measured in the cutting direction of the respective blade member”. The claim can be interpreted as requiring that both dimensions are “measured in the cutting direction of the respective blade member”, or that only the latter of the two dimensions must be “measured in the cutting direction of the respective blade member”. For examination purposes, the examiner interprets the claim as requiring the latter.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2012/0125171 A1 to Chen et al. in view of US Pub. No. 2014/0338513 A1 to Burks et al.
Regarding claim 5, Chen discloses a hole saw 20 (see Fig. 9), comprising: 
a base member 21 configured to secure the hole saw 20 to a drive device 10 (see Fig. 1; the base member 21 has the structure of the receiver 23 that causes the base member 21 to be configured to secure the hole saw 20 to the drive device 10); and 
a plurality of blade members 22’ positioned to each concurrently cut into a structure 8 to form a polygonal opening in the structure 8 (see Figs. 2 and 9) in response to rotational movement of the hole saw 20 by the drive device 10 relative to the structure 8 (see paragraph 17, where the movement about axis Y is a rotational movement), each blade member 22’ connected in a fixed position to and disposed orthogonally to the base member 21 (see Figs. 2 and 9), each blade member 22’ having a single cutting edge with cutting teeth (see Fig. 9), each blade member extending in a respective cutting direction (see Figs. 2 and 9), and wherein the distal ends of a respective blade member being equidistant from and spaced apart from the base member 21 (see annotated Fig. 9 below, where the distal ends are equidistant from the base member 21 in directions parallel to the Y-axis, and where the distal ends are spaced apart from the base member 21 because other portions of the hole saw 20 are between the distal ends and the base member 21).  

    PNG
    media_image1.png
    524
    853
    media_image1.png
    Greyscale

Regarding claim 6, Chen discloses that the cutting edge of each blade member having the respective cutting teeth is linearly-shaped (see Figs. 2 and 9).  
Regarding claim 8, Chen discloses that a first one of the blade members 22’ is located orthogonal to a second one of the blade members 22’ (see Figs. 2 and 9; see also the description of the hole saw 20 cutting a square hole in paragraph 17).  
Regarding claim 10, Chen discloses that each blade member 22’ includes: a sawing portion having the respective cutting teeth; a stabilizer connected to the base member 21; and an extender connecting the sawing portion and the stabilizer (see annotated Fig. 9 above).  
Regarding claim 11, Chen discloses that the extender of each blade member has a dimension (a dimension as measured along the Y axis) less than a dimension of the respective sawing portion as measured in the cutting direction of the respective blade member 22’ (the dimension of the sawing portion measured in the cutting direction is less than the dimension of the extending measured along the Y axis).
claim 5; that the respective distances for each of the plurality of blade members are greater at a medial location of the respective blade member than at the distal ends of the respective blade member as required by claim 7; and that the cutting edge of each blade member having the respective cutting teeth is arcuately-shaped as required by claim 9.  
Burks, though, teaches two examples of hole saws where distances between cutting teeth and a base member 211 vary along a respective cutting direction of respective blade members (see each of Figs. 12a and 12b; in Fig. 12a, the cutting edges are linearly shaped, whereas in Fig. 12b the cutting edges are arcuately-shaped). [Claim 5] In the example of Fig. 12b, Burks also teaches that the respective distances for each of the plurality of blade members are greater at a medial location of the respective blade member than at the distal ends of the respective blade member (since the arcuate-shape causes the teeth to be spaced further from the base member 211 at the centers of the blade members) [claim 7] and that the cutting edge of each blade member having the respective cutting teeth is arcuately-shaped (see Fig. 12b) [claim 9].  Burks teaches that the cutting edge shapes in Figs. 12a and 12b are advantageous because they result in kinetic energy being concentrated on a smaller region of the blade when the blade is initially plunged into a material (see paragraph 57).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the cutting edges of the hole saw of Chen with either of the linearly extending cutting edge shape in Fig. 12a of Burks and the arcuately extending cutting edge shape in Fig. 12b of Burks in order to concentrate kinetic energy on as smaller region of the blade when the blade is initially plunged into a material. 
Additional Claims
Claims 1, 3-4, 12, and 14-17 are allowed. The examiner will provide a statement of reasons for allowance along with any future Notice of Allowability. Note also that claim 8 no longer includes allowable subject matter because the Applicant has amended claim 5, upon which claim 8 depends, such that the scope of claim 8 has been changed. As such, claim 8 is no longer indicated as including allowable subject matter.

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 5-7, 10, and 11 under 35 USC 103 (beginning at page 9 of the Remarks filed 13 October 2021) have been considered but are moot because the new ground of rejection included herein does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EVAN H MACFARLANE/Examiner, Art Unit 3724